DETAILED ACTION
Claims status
In response to the application filed on 03/26/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 03/26/2021 have been reviewed and accepted.



Claim Objections
Claims 1-20 are objected to because of the following informalities: 
The claims recite “a receive beam” and “the receive beam” throughout the disclosure.
It is recommended amend the term into ---received beam--- for a proper usage. 
Appropriate correction is required. For the purpose of examinations, the examiner will interpret the claim(s) as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2019/0141691 A1) in view of KIM (US 2019/0253220 A1).
Regarding claim 1; Kwon discloses a user equipment (UE) comprising: 
a transceiver configured to: 
receive configuration information about a transmission configuration indicator (TCI) state indication (See Figs. 6s: receiving an information regarding a mapping between TCI states and the TCI field in the DCI from the access node. ¶. [0134]-[0141]) via a downlink control information (DCI) (See Figs. 6s: receiving the TCI via the DCI that schedule the PDSCH. ¶. [0134]-[0141]), the configuration information including a set of TCI states (See Figs. 6s: receiving an information regarding a mapping between TCI states and the TCI field in the DCI from the access node. ¶. [0134]-[0141]) and information for configuring the DCI (See Figs. 6s:  the UE to receive a DCI that schedules the first data frame, where the DCI carries a TCI field and the TCI field is set to a predetermined value. ¶. [0142]) from one of a downlink (DL) DCI (DL-DCI) (See Fig. 2: receiving via DL DCI for scheduling PDSCH and PDCCH. ¶. [0055]) and a DL-TCI-DCI (See Figs. 6s: receiving TCI states and TCI field set via the DCI. ¶. [0192]), wherein the DL-DCI schedules a DL physical DL shared channel (PDSCH) assignment (See Fig. 8B: a decoding of a frame on a PDSCH, where a TCI field is present in a DCI that schedules the PDSCH. ¶. [0044]) and the DL-TCI-DCI is a dedicated DCI for TCI state indication (See Figs. 6s and 8s: It is noted that the UE may further receive a DCI that schedules the first data frame, where the DCI carries a TCI field and the TCI field is set to the first value. It is noted that the TCI field in the DCI that schedules the first data frame may reassign the first RS. ¶. [0143]); and 
receive, based on the configuration information, the configured DCI (See Fig. 8: at step 845 the UE receiving a mapping between TCI states and a TCI field in the DCI (block 847).  ¶. [0250], and see also ¶. [0117] for a TCI field that is present in the DCI, a mapping between TCI states and the TCI field in the DCI is updated in such a way that the TCI field conveys information about the selected new beam.); and 
a processor operably coupled to the transceiver, the processor configured to: 
decode the configured DCI to obtain a TCI state update (See Figs. 6s: the UE for decoding data transmissions, the QCL relationship between control transmissions on the PDCCH and a RS of the PDCCH also applies to data transmissions on the PDSCH and a RS of the PDSCH until an update to the TCI states is received. ¶. [0117]); 
[Kwon’s claims 23-27 further describes that the updated TCI state is received as the updated Quasi Co-located, and the received frame is decoded to get the beam information.]
determine a receive beam based on the TCI state update (See Fig. 6s: the UE for receiving the information for detecting beam failure. ¶. [0118], and also see Kwon’s claims 23-27); and 
apply the receive beam for a reception of a DL data (See Fig. 6D: The UE being configured that a TCI field is present in downlink-related DCI (block 642). The UE completes beam failure recovery procedure (block 644). Part of the beam failure recovery procedure includes the UE selecting a new beam or receiving information about the new beam. ¶. [0185]).
Even though, Kwon teaches the method of receiving beam and beam failure information, Kwon doesn’t explicitly describe using the beam for a reception of downlink (DL) data.
However, KIM discloses using the beam from a reception of downlink (DL) data (See Fig. 3, see steps S302-S305: the terminal may receive the PDSCH, i.e., DL data, from the base station by adjusting the reception beam toward the beam #10. ¶. [0111]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the process of using the beam from a reception of downlink (DL) data as taught by KIM to have incorporated in the system of Kwon, so that it would not only provide to improve efficiency of frequency resources utilization but also help to reduce a signaling overhead in the communication system. KIM: ¶. [0031].

Regarding claim 2; Kwon discloses the UE wherein: a TCI state refers to at least one source reference signal (RS) with a corresponding quasi co-location (QCL) type (Kwon: for decoding data transmissions, the QCL relationship between control transmissions on the PDCCH and a RS of the PDCCH also applies to data transmissions on the PDSCH and a RS of the PDSCH until an update to the TCI states is received. ¶. [0117]), and the QCL type is a type of a QCL property associated with the at least one source RS (Kwon: ¶. [0113]-¶. [0117]); and the beam refers to the QCL type being set to a spatial property used to receive or transmit the at least one source RS included in the TCI state update (Kwon: QCL relationships may refer to time, frequency, code, or spatial relationships between two or more reference signals, data signals, or resources, while spatial QCL refers to only spatial relationships between two or more reference signals, data signals, or resources. The spatial QCL information may include associations between signals and resources, such as CSI-RS resources and wideband reference signals (WBRS). ¶. [0058]).

Regarding claim 3; Kwon discloses the UE wherein when the configured DCI is the DL-TCI-DCI (Kwon: See Figs. 6s and 8s: It is noted that the UE may further receive a DCI that schedules the first data frame, where the DCI carries a TCI field and the TCI field is set to the first value. It is noted that the TCI field in the DCI that schedules the first data frame may reassign the first RS. ¶. [0143]), the TCI state update is used to indicate the receive beam for the reception of both the DL control and the DL data (KIM: See Fig. 3, see steps S302-S305: the terminal may receive the PDSCH, i.e., DL data, from the base station by adjusting the reception beam toward the beam #10. ¶. [0111]).

Regarding claim 5; Kwon discloses the UE of Claim 1, wherein: the TCI state update indication is via both the DL-DCI (See Fig. 2: receiving via DL DCI for scheduling PDSCH and PDCCH. ¶. [0055]) and the DL-TCI-DCI (See Figs. 6s: receiving TCI states and TCI field set via the DCI. ¶. [0192]), a first TCI state update is via the DL-TCI-DCI (Kwon: The UE continues to use the assumed QCL relationship until an update is received. In general, an update is received some time after the completion of the beam failure recovery process, and until the update is received, the UE uses the assumed QCL relationship to receive and decode received transmissions. ¶. [0116]) and a second TCI state update is via the DL-DCI (Kwon: The UE receives an updated QCL configuration (block 509). After the completion of the beam failure recovery process, updates to the QCL configuration are signaled, by the access node, for example. The UE uses the updated QCL configuration as the QCL configuration of the PDCCH or PDSCH to decode received transmissions (block 511).  ¶. [0116]), where: the first TCI state update is used to indicate the receive beam for the reception of the DL control (Kwon: A UE receives an information from an access node regarding a mapping between TCI states and the TCI field in the DCI; ¶. [0134]), and a latest one of the first and second TCI state updates is used to indicate the receive beam for the reception of the DL data (Kwon: Operations 615 begin with the UE optionally receiving information regarding a mapping between TCI states and a TCI field in a DCI (block 617). ¶. [0160]).

Regarding claim 6; Kwon discloses the UE wherein the processor is further configured to: determine a transmit beam based on the TCI state update; and apply the transmit beam for a transmission of an UL control or an UL data, where: either the transmit beam is the same as the receive beam, and the TCI state update indicates to a joint TCI state for both DL and UL (Kwon: Alternate 1: the QCL configuration or representation thereof is on a per CORESET basis, with the UE applying the QCL assumption to the associated CORESET monitoring occasions. All search space(s) within the CORESET utilize the same QCL; Alternate 2: The QCL configuration or representation thereof is on a per search space basis, with the UE applying the QCL assumption on an associated search space. Potentially meaning that in a situation where there are multiple search spaces with a CORESET, the UE may be configured with different QCL assumptions for different search spaces; It is noted that the sharing of QCL configuration is performed using RRC or RRC and medium access control (MAC) control element (CE). Sharing of QCL configuration by DCI is for further study. It is also noted that the above assumptions are provided as input to the control channel. ¶. [0073]).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 7; Kwon discloses the UE wherein the configuration information includes a DCI format for the configured DCI, where the DCI format is the same for both the DL-DCI and the DL-TCI-DCI (See Figs. 6s: ¶. [0184]-¶. [0194]).


Regarding claim 8; Kwon discloses a base station comprising: 
a processor configured to: 
generate configuration information about a transmission configuration indicator (TCI) state indication (See Figs. 6s: receiving an information regarding a mapping between TCI states and the TCI field in the DCI from the access node. ¶. [0134]-[0141]) via a downlink control information (DCI) (See Figs. 6s: receiving the TCI via the DCI that schedule the PDSCH. ¶. [0134]-[0141]), the configuration information including a set of TCI states (See Figs. 6s: receiving an information regarding a mapping between TCI states and the TCI field in the DCI from the access node. ¶. [0134]-[0141]) and information for configuring the DCI (See Figs. 6s:  the UE to receive a DCI that schedules the first data frame, where the DCI carries a TCI field and the TCI field is set to a predetermined value. ¶. [0142]) from one of a downlink (DL) DCI (DL-DCI) (See Fig. 2: receiving via DL DCI for scheduling PDSCH and PDCCH. ¶. [0055]) and a DL-TCI-DCI (See Figs. 6s: receiving TCI states and TCI field set via the DCI. ¶. [0192]), wherein the DL-DCI schedules a DL physical DL shared channel (PDSCH) assignment (See Fig. 8B: a decoding of a frame on a PDSCH, where a TCI field is present in a DCI that schedules the PDSCH. ¶. [0044]) and the DL-TCI-DCI is a dedicated DCI for TCI state indication (See Figs. 6s and 8s: It is noted that the UE may further receive a DCI that schedules the first data frame, where the DCI carries a TCI field and the TCI field is set to the first value. It is noted that the TCI field in the DCI that schedules the first data frame may reassign the first RS. ¶. [0143]); and 
generate the configured DCI that includes a TCI update (See Figs. 6s: The access node updates the TCI table, where the updated TCI table includes a second group of states where each of the states represents a RS that may be used for spatial QCL configuration, and one state from the second group of states corresponds to the first RS. ¶. [0168]); and
a transceiver operably coupled to the processor, the transceiver configured to:
transmit the configuration information (See Fig. 8: at step 845 the UE receiving a mapping between TCI states and a TCI field in the DCI (block 847) from the Access Node.  ¶. [0250], and see also ¶. [0117] for a TCI field that is present in the DCI, a mapping between TCI states and the TCI field in the DCI is updated in such a way that the TCI field conveys information about the selected new beam.);
transmit, based on the configuration information, the configured DCI including the TCI state update (See Fig. 8: at step 845 the UE receiving a mapping between TCI states and a TCI field in the DCI (block 847) from the Access Node.  ¶. [0250], and see also Kwon’s claims 23-27 further describes that the updated TCI state is received as the updated Quasi Co-located, and the received frame is decoded to get the beam information.]; and
transmit a DL data for reception by a received beam indicated via the TCI state update (See Fig. 6D: The UE being configured that a TCI field is present in downlink-related DCI (block 642). The UE completes beam failure recovery procedure (block 644). Part of the beam failure recovery procedure includes the UE selecting a new beam or receiving information about the new beam. ¶. [0185]).
Even though, Kwon teaches the method of receiving beam and beam failure information, Kwon doesn’t explicitly describe using the beam for a reception of downlink (DL) data.
However, KIM discloses using the beam from a reception of downlink (DL) data (See Fig. 3, see steps S302-S305: the terminal may receive the PDSCH, i.e., DL data, from the base station by adjusting the reception beam toward the beam #10. ¶. [0111]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the process of using the beam from a reception of downlink (DL) data as taught by KIM to have incorporated in the system of Kwon, so that it would not only provide to improve efficiency of frequency resources utilization but also help to reduce a signaling overhead in the communication system. KIM: ¶. [0031].
Regarding claim 9; Kwon discloses the BS wherein: 
a TCI state refers to at least one source reference signal (RS) with a corresponding quasi co-location (QCL) type (Kwon: for decoding data transmissions, the QCL relationship between control transmissions on the PDCCH and a RS of the PDCCH also applies to data transmissions on the PDSCH and a RS of the PDSCH until an update to the TCI states is received. ¶. [0117]), and the QCL type is a type of a QCL property associated with the at least one source RS (Kwon: ¶. [0113]-¶. [0117]); and 
the beam refers to the QCL type being set to a spatial property used to receive or transmit the at least one source RS included in the TCI state update (Kwon: QCL relationships may refer to time, frequency, code, or spatial relationships between two or more reference signals, data signals, or resources, while spatial QCL refers to only spatial relationships between two or more reference signals, data signals, or resources. The spatial QCL information may include associations between signals and resources, such as CSI-RS resources and wideband reference signals (WBRS). ¶. [0058]).

Regarding claim 10; Kwon discloses the BS wherein when the configured DCI is the DL-TCI-DCI (Kwon: See Figs. 6s and 8s: It is noted that the UE may further receive a DCI that schedules the first data frame, where the DCI carries a TCI field and the TCI field is set to the first value. It is noted that the TCI field in the DCI that schedules the first data frame may reassign the first RS. ¶. [0143]), the TCI state update is used to indicate the receive beam for the reception of both the DL control and the DL data (KIM: See Fig. 3, see steps S302-S305: the terminal may receive the PDSCH, i.e., DL data, from the base station by adjusting the reception beam toward the beam #10. ¶. [0111]).


Regarding claim 12; Kwon discloses the BS wherein: 
the TCI state update indication is via both the DL-DCI (See Fig. 2: receiving via DL DCI for scheduling PDSCH and PDCCH. ¶. [0055]) and the DL-TCI-DCI (See Figs. 6s: receiving TCI states and TCI field set via the DCI. ¶. [0192]), a first TCI state update is via the DL-TCI-DCI (Kwon: The UE continues to use the assumed QCL relationship until an update is received. In general, an update is received some time after the completion of the beam failure recovery process, and until the update is received, the UE uses the assumed QCL relationship to receive and decode received transmissions. ¶. [0116]) and a second TCI state update is via the DL-DCI (Kwon: The UE receives an updated QCL configuration (block 509). After the completion of the beam failure recovery process, updates to the QCL configuration are signaled, by the access node, for example. The UE uses the updated QCL configuration as the QCL configuration of the PDCCH or PDSCH to decode received transmissions (block 511).  ¶. [0116]), where: the first TCI state update is used to indicate the receive beam for the reception of the DL control (Kwon: A UE receives an information from an access node regarding a mapping between TCI states and the TCI field in the DCI; ¶. [0134]), and a latest one of the first and second TCI state updates is used to indicate the receive beam for the reception of the DL data (Kwon: Operations 615 begin with the UE optionally receiving information regarding a mapping between TCI states and a TCI field in a DCI (block 617). ¶. [0160]).

Regarding claim 13; Kwon discloses the BS wherein the processor is further configured to: determine a transmit beam based on the TCI state update; and apply the transmit beam for a transmission of an UL control or an UL data, where: 
either the transmit beam is the same as the receive beam, and the TCI state update indicates to a joint TCI state for both DL and UL (Kwon: Alternate 1: the QCL configuration or representation thereof is on a per CORESET basis, with the UE applying the QCL assumption to the associated CORESET monitoring occasions. All search space(s) within the CORESET utilize the same QCL; Alternate 2: The QCL configuration or representation thereof is on a per search space basis, with the UE applying the QCL assumption on an associated search space. Potentially meaning that in a situation where there are multiple search spaces with a CORESET, the UE may be configured with different QCL assumptions for different search spaces; It is noted that the sharing of QCL configuration is performed using RRC or RRC and medium access control (MAC) control element (CE). Sharing of QCL configuration by DCI is for further study. It is also noted that the above assumptions are provided as input to the control channel. ¶. [0073]).

Regarding claim 14; Kwon discloses the BS wherein the configuration information includes a DCI format for the configured DCI, where the DCI format is the same for both the DL-DCI and the DL-TCI-DCI (See Figs. 6s: ¶. [0184]-¶. [0194]).


Regarding claim 15; Kwon discloses a method for operating a UE, the method comprising: 
receiving configuration information about a transmission configuration indicator (TCI) state indication (See Figs. 6s: receiving an information regarding a mapping between TCI states and the TCI field in the DCI from the access node. ¶. [0134]-[0141]) via a downlink control information (DCI) (See Figs. 6s: receiving the TCI via the DCI that schedule the PDSCH. ¶. [0134]-[0141]), the configuration information including a set of TCI states (See Figs. 6s: receiving an information regarding a mapping between TCI states and the TCI field in the DCI from the access node. ¶. [0134]-[0141]) and information for configuring the DCI (See Figs. 6s:  the UE to receive a DCI that schedules the first data frame, where the DCI carries a TCI field and the TCI field is set to a predetermined value. ¶. [0142]) from one of a downlink (DL) DCI (DL-DCI) (See Fig. 2: receiving via DL DCI for scheduling PDSCH and PDCCH. ¶. [0055]) and a DL-TCI-DCI (See Figs. 6s: receiving TCI states and TCI field set via the DCI. ¶. [0192]), wherein the DL-DCI schedules a DL physical DL shared channel (PDSCH) assignment (See Fig. 8B: a decoding of a frame on a PDSCH, where a TCI field is present in a DCI that schedules the PDSCH. ¶. [0044]) and the DL-TCI-DCI is a dedicated DCI for TCI state indication (See Figs. 6s and 8s: It is noted that the UE may further receive a DCI that schedules the first data frame, where the DCI carries a TCI field and the TCI field is set to the first value. It is noted that the TCI field in the DCI that schedules the first data frame may reassign the first RS. ¶. [0143]); and 
receiving, based on the configuration information, the configured DCI (See Fig. 8: at step 845 the UE receiving a mapping between TCI states and a TCI field in the DCI (block 847).  ¶. [0250], and see also ¶. [0117] for a TCI field that is present in the DCI, a mapping between TCI states and the TCI field in the DCI is updated in such a way that the TCI field conveys information about the selected new beam.); and 
decoding the configured DCI to obtain a TCI state update (See Figs. 6s: the UE for decoding data transmissions, the QCL relationship between control transmissions on the PDCCH and a RS of the PDCCH also applies to data transmissions on the PDSCH and a RS of the PDSCH until an update to the TCI states is received. ¶. [0117]); 
[Kwon’s claims 23-27 further describes that the updated TCI state is received as the updated Quasi Co-located, and the received frame is decoded to get the beam information.]
determining a receive beam based on the TCI state update (See Fig. 6s: the UE for receiving the information for detecting beam failure. ¶. [0118], and also see Kwon’s claims 23-27); and 
applying the receive beam for a reception of a DL data (See Fig. 6D: The UE being configured that a TCI field is present in downlink-related DCI (block 642). The UE completes beam failure recovery procedure (block 644). Part of the beam failure recovery procedure includes the UE selecting a new beam or receiving information about the new beam. ¶. [0185]).
Even though, Kwon teaches the method of receiving beam and beam failure information, Kwon doesn’t explicitly describe using the beam for a reception of downlink (DL) data.
However, KIM discloses using the beam from a reception of downlink (DL) data (See Fig. 3, see steps S302-S305: the terminal may receive the PDSCH, i.e., DL data, from the base station by adjusting the reception beam toward the beam #10. ¶. [0111]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the process of using the beam from a reception of downlink (DL) data as taught by KIM to have incorporated in the system of Kwon, so that it would not only provide to improve efficiency of frequency resources utilization but also help to reduce a signaling overhead in the communication system. KIM: ¶. [0031].


Regarding claim 16; Kwon discloses the method wherein: 
a TCI state refers to at least one source reference signal (RS) with a corresponding quasi co-location (QCL) type (Kwon: for decoding data transmissions, the QCL relationship between control transmissions on the PDCCH and a RS of the PDCCH also applies to data transmissions on the PDSCH and a RS of the PDSCH until an update to the TCI states is received. ¶. [0117]), and the QCL type is a type of a QCL property associated with the at least one source RS (Kwon: ¶. [0113]-¶. [0117]); and 
the beam refers to the QCL type being set to a spatial property used to receive or transmit the at least one source RS included in the TCI state update (Kwon: QCL relationships may refer to time, frequency, code, or spatial relationships between two or more reference signals, data signals, or resources, while spatial QCL refers to only spatial relationships between two or more reference signals, data signals, or resources. The spatial QCL information may include associations between signals and resources, such as CSI-RS resources and wideband reference signals (WBRS). ¶. [0058]).

Regarding claim 17; Kwon discloses the method wherein when the configured DCI is the DL-TCI-DCI (Kwon: See Figs. 6s and 8s: It is noted that the UE may further receive a DCI that schedules the first data frame, where the DCI carries a TCI field and the TCI field is set to the first value. It is noted that the TCI field in the DCI that schedules the first data frame may reassign the first RS. ¶. [0143]), the TCI state update is used to indicate the receive beam for the reception of both the DL control and the DL data (KIM: See Fig. 3, see steps S302-S305: the terminal may receive the PDSCH, i.e., DL data, from the base station by adjusting the reception beam toward the beam #10. ¶. [0111]).


Regarding claim 19; Kwon discloses the method wherein: the TCI state update indication is via both the DL-DCI (See Fig. 2: receiving via DL DCI for scheduling PDSCH and PDCCH. ¶. [0055]) and the DL-TCI-DCI (See Figs. 6s: receiving TCI states and TCI field set via the DCI. ¶. [0192]), a first TCI state update is via the DL-TCI-DCI (Kwon: The UE continues to use the assumed QCL relationship until an update is received. In general, an update is received some time after the completion of the beam failure recovery process, and until the update is received, the UE uses the assumed QCL relationship to receive and decode received transmissions. ¶. [0116]) and a second TCI state update is via the DL-DCI (Kwon: The UE receives an updated QCL configuration (block 509). After the completion of the beam failure recovery process, updates to the QCL configuration are signaled, by the access node, for example. The UE uses the updated QCL configuration as the QCL configuration of the PDCCH or PDSCH to decode received transmissions (block 511).  ¶. [0116]), where: the first TCI state update is used to indicate the receive beam for the reception of the DL control (Kwon: A UE receives an information from an access node regarding a mapping between TCI states and the TCI field in the DCI; ¶. [0134]), and a latest one of the first and second TCI state updates is used to indicate the receive beam for the reception of the DL data (Kwon: Operations 615 begin with the UE optionally receiving information regarding a mapping between TCI states and a TCI field in a DCI (block 617). ¶. [0160]).

Regarding claim 20; Kwon discloses the method wherein the processor is further configured to: determine a transmit beam based on the TCI state update; and apply the transmit beam for a transmission of an UL control or an UL data, where: either the transmit beam is the same as the receive beam, and the TCI state update indicates to a joint TCI state for both DL and UL (Kwon: Alternate 1: the QCL configuration or representation thereof is on a per CORESET basis, with the UE applying the QCL assumption to the associated CORESET monitoring occasions. All search space(s) within the CORESET utilize the same QCL; Alternate 2: The QCL configuration or representation thereof is on a per search space basis, with the UE applying the QCL assumption on an associated search space. Potentially meaning that in a situation where there are multiple search spaces with a CORESET, the UE may be configured with different QCL assumptions for different search spaces; It is noted that the sharing of QCL configuration is performed using RRC or RRC and medium access control (MAC) control element (CE). Sharing of QCL configuration by DCI is for further study. It is also noted that the above assumptions are provided as input to the control channel. ¶. [0073]).

Allowable Subject Matter
Claims 4, 11, and 18 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujimura et al. (US 2022/0201504 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416